                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,
                                                         ORDER
                        Plaintiff,
                                                        20-cr-11-wmc
           v.

AMIN W. WILLIAMS,

                        Defendants.


        The undersigned recuse themselves in the above entitled matter pursuant to 28

  U.S.C. § 455.

        Entered this 30th day of January, 2020.


                                         BY THE COURT:

                                         /s/
                                         ___________________________________________
                                         WILLIAM M. CONLEY
                                         District Judge

                                         /s/
                                         ___________________________________________
                                         JAMES D. PETERSON
                                         Chief District Judge




                                         1
